ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-164, concluding on the record certified to the *337Board pursuant to Rule 1:20-4(f) (default by respondent), that JEFFREY W. LUTZ of BRICK, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having concluded that the Office of Attorney Ethics should conduct an audit of respondent’s attorney books and records;
And good cause appearing;
It is ORDERED that JEFFREY W. LUTZ is hereby reprimanded; and it is further
ORDERED that the Office of Attorney Ethics conduct an audit of the books and records maintained by JEFFREY W. LUTZ pursuant to Rule 1:21-6, the scope of audit to be determined by the Director of the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.